Case: 12-13277   Date Filed: 05/10/2013   Page: 1 of 5


                                                         [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 12-13277
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:11-cv-23081-JAL


ROCHELLE DRIESSEN,
Mother of Minor Children B.O. D/O/B 1993
and B.O. D/O/B 1994,

                                                             Plaintiff-Appellant,

                                   versus

BAMBI LOCKMAN,
Bureau Chief,
FLORIDA DEPARTMENT OF EDUCATION,
BUREAU OF EXCEPTIONAL EDUCATION
AND STUDENT SERVICES,
STATE OF FLORIDA DIVISION OF
ADMINISTRATIVE HEARINGS,
MIAMI-DADE COUNTY SCHOOL BOARD, et al.,

                                                         Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________
                               (May 10, 2013)
              Case: 12-13277     Date Filed: 05/10/2013    Page: 2 of 5


Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      Rochelle Driessen, plaintiff below and appellant here, appeals the judgment

the District Court entered pursuant to its order granting the appellee defendants’

motions to dismiss her pro se complaint filed on behalf of herself and her two

minor daughters, pursuant to the Individuals with Disabilities Education Act

(“IDEA”), 20 U.S.C. § 1415(i)(3)(A), and Section 504 of the Rehabilitation Act of

1973, 29 U.S.C. § 794. In her complaint, Driessen alleged that the defendants,

which also included the U.S. Department of Education, had failed to provide a free

and appropriate public education to one of her daughters, and that they had denied

her access to her children’s education records.

      Prior to bringing this action, a Florida circuit court adjudicated Driessen’s

father the children’s permanent legal guardian, with the express right to make all

educational decisions for the children. In light of this decision, the District Court

dismissed Driessen’s complaint on the grounds that she lacked standing to

prosecute it: (1) as a non-custodial parent without the authority to make

educational decisions for her children, she could not bring the claims on behalf of

herself; and (2) she could not bring the claims on behalf of her children.

       In her brief on appeal, Driessen argues, among other things, that the District

Court failed to entertain on the merits her claim that the defendants failed to


                                          2
               Case: 12-13277     Date Filed: 05/10/2013     Page: 3 of 5


comply with the procedural requirements of the IDEA; since the court had

jurisdiction under the IDEA and the Rehabilitation Act, it should have decided her

claim. Her brief fails, however, to address the District Court’s dismissal of her

complaint on the two grounds indicated above. Though we normally would treat

as abandoned any argument she could make regarding those grounds, see Timson

v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (holding that a pro se plaintiff

abandons any issues not raised on appeal), given her pro se status, we address

them.

        We review de novo the dismissal of a case for lack of standing. Stalley ex

rel. United States v. Orlando Reg’l Healthcare Sys., 524 F.3d 1229, 1232 (11th

Cir. 2008). Under the IDEA, “[a]ny party aggrieved by the findings and decision

made under subsection (f) or (k) who does not have the right to an appeal under

subsection (g), and any party aggrieved by the findings and decision made under

this subsection, shall have the right to bring a civil action . . . .” 20 U.S.C.

§ 1415(i)(2)(A). Subsection (f) requires that “the parents or the local educational

agency” involved in a due-process complaint have the opportunity for an impartial

due-process hearing. 20 U.S.C. § 1415(f)(1)(A). Subsection (k) provides that the

“parent of a child with a disability who disagrees with any decision regarding

placement, or the manifestation determination under this subsection, . . . may

request a hearing.” 20 U.S.C. § 1415(k)(3)(A).


                                            3
               Case: 12-13277     Date Filed: 05/10/2013    Page: 4 of 5


      Regulations promulgated by the DOE define a parent, inter alia, as a

“guardian generally authorized to act as the child’s parent, or authorized to make

educational decisions for the child.” 34 C.F.R. § 300.30(a)(3). Moreover, if a

judicial decree identifies a specific person to act as the parent of a child “or to

make educational decisions on behalf of a child, then such person or persons shall

be determined to be the ‘parent.’” Id. § 300.30(b)(2). Under Florida law, the term

“parent” does not include “an individual whose parental relationship to the child

has been legally terminated.” Fla. Stat. Ann. § 39.01(49). Florida law also

provides that the phrase “[p]ermanent guardianship of a dependent child” indicates

that the court has transferred the parental rights “with respect to the child relating

to protection, education, care and control of the person, custody of the person, and

decisionmaking on behalf of the child.” Id. § 39.01(55).

      Pursuant to 28 U.S.C. § 1654, parties in federal courts are permitted to

“plead and conduct their own cases personally or by counsel.” 28 U.S.C. § 1654.

Nevertheless, a parent may not bring a pro se action in federal court on behalf of a

child who was denied relief in an administrative hearing held under the IDEA.

Devine v. Indian River Cnty. Sch. Bd., 121 F.3d 576, 581-82 (11th Cir. 1997),

overruled in part on other grounds by Winkelman ex rel. Winkelman v. Parma City

Sch. Dist., 550 U.S. 516, 535, 127 S.Ct. 1994, 2006-07, 167 L.Ed.2d 904 (2007)

(holding that parents have separately enforceable rights under the IDEA and, thus,


                                            4
              Case: 12-13277     Date Filed: 05/10/2013   Page: 5 of 5


declining to reach the question of whether parents may litigate their children’s

claims pro se).

      The District Court properly dismissed Driessen’s complaint because, at the

time she filed it, she was not a “parent” under federal law and thus did not have the

authority to make educational decisions on behalf of her children under state law.

In short, she lacked standing to bring this lawsuit.

      AFFIRMED.




                                           5